Title: From George Washington to Lord Stirling, 14 December 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
[Bucks County, Pa.] Decr 14th 1776.

Repair with all possible expedition to Genl Lee’s Camp—Know his Situation, Numbers, &ca—Send Officers you can confide in to Genls Gates, & Heath, to be informd of their numbers, condition & when they may be expected at Pitts Town.
Use every possible means without regard to expence, to come with certainty, at the Enemys strength, situation and movements—without this we wander in a Wilderness of uncertainties & difficulty, & no plan can be formd upon a Rational plan—When you see Genl Lee & converse with him as also (Gates & Heath if possible) what probable mode of attack can be attempted & give me the earliest advice of it—recollect that there is a difficulty in crossing from hence to the other side (on acct of Boats) and that it will take sometime to put the Troops about Bristol in Motion if a cooperation is necessary.
Weigh every circumstance of attack, & retreat properly, that nothing that can be guarded against, may be unprovided for. Give me the earliest & best advice of every matter—and do all in your power to inspirit the Militia, & bring them into use to the best advantage.
Reposing the most implicit confidence in you & the Officers before mentioned I do not mean to tie you down to any rule but leave you to the free exercise of your own judgments of wch as I before said I only want timely advice. With the most sincere regard I remain Yr Lordships Most Obt

Go: Washington

